Citation Nr: 1434864	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  09-33 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for left eye vision loss.

2. Entitlement to an initial compensable disability rating for urinary tract infection for the period prior to November 25, 2013.

3.  Entitlement to a disability rating in excess of 20 percent for urinary tract infection.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from May 1983 to March 1986.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Houston, Texas (RO).

The issue involving service connection for left eye vision loss is remanded for further development.


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's service-connected urinary tract infection has been manifested by awakening to void three times a night.  

2.  Throughout the appeal periods, the Veteran's service-connected urinary tract infection has not been manifested by the need for an appliance or wearing of absorbent pads, daytime voiding at intervals less than one hour or awakening to void five or more times a night, urinary retention requiring catheterization or drainage/frequent hospitalization greater than two times per year, and/or requiring continuous intensive management.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 20 percent for urinary tract infection have been met effective September 25, 2007.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7518 (2013).
2.  Throughout the appeal period, the criteria for a disability rating in excess of 20 percent for urinary tract infection have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7518 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013). 

The Veteran has been provided the requisite notice with respect to his claim for service connection for a urinary tract infection in an October 2007 letter, which was prior to the initial RO rating decision on appeal.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Moreover, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service- connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. at 490-91 (2006).  Accordingly, once service connection was granted and ratings and effective dates were assigned notice was no longer required with respect to the issue involving the initial disability ratings assigned upon the grant of service connection for urinary tract infection.  See 38 U.S.C.A. § 5103(a).  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA has also fulfilled its duty to assist the Veteran.  VA has obtained service treatment records, private medical records, VA medical records, VA examination reports, assisted the Veteran in obtaining evidence, and afforded him the opportunity to present testimony, written statements, and evidence.  All known, identified, and available records relevant to the issue on appeal have been obtained and associated with the evidence of record and he has not contended otherwise.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Veteran was provided multiple VA examinations with respect to the issues being adjudicated below.  These examinations are adequate and provide the evidence necessary to rate the Veteran's service-connected disability.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R. Part 4 (2013). The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).

The Veteran's claim for service connection was received by VA on September 25, 2007.  The Veteran has not claimed that his urinary tract infection results in the inability to obtain and maintain substantially gainful employment, nor does the evidence support such a finding.  38 C.F.R. § 4.16a (2013); see Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

Service treatment records revealed that the Veteran was treated for recurrent urinary tract infections during service.  

A January 2004 VA psychiatric admission note reveals that the Veteran denied having any urinary problem.  On the accompanying nursing discharge assessment normal urinary voiding was noted.  

In February 2008 a VA examination of the Veteran was conducted.  The examiner noted the Veteran's treatment for urinary infections during service.  The Veteran reported that "off and on he develops dysuria for a day or so and then it disappears and then it recurs again from time to time."  He denied any urethral discharge, or any restriction of his urinary flow.  He indicated a good urine stream flow, with no hesitation.  He stated that he had never seen any gross blood however, microscopic urinalysis on several occasions had shown a few microscopic red blood cells and occasionally white blood cells but no discharge had ever been reported.  Physical examination was negative for abnormality and the diagnosis was chronic recurring urethritis, with nonspecific infection.  

In a July 2009 VA examination, the Veteran reported his last urinary tract infection was over a year ago.  The Veteran did not report any urinary symptoms including leakage, or obstructed voiding.  

At a VA examination in October 2009, the Veteran reported that during the day he urinated three times at intervals of eight hours and during the night he urinated three times at intervals of two hours.  He did not have problems starting urination and no problems with leakage or urinary incontinence were reported.  There were no other symptoms and he did not require any procedures for his genitourinary problem.  Urinalysis examination was normal being absent of protein, sugar, RBC, hyaline casts, and granular casts.  Physical examination was normal.  The diagnosis was urinary tract infection.  The examiner stated that "at this time the claimant's condition is resolved.  The subjective factors are urine stream splits.  The objective factors are normal urinalysis CBC and except for slight elevation of glucose the chem panel is unremarkable."  

A November 2010 VA outpatient treatment record reveals that the Veteran no burning or frequency with urinating, but that he had nocturia about one to two times a night.  He had no other urinary complaints.

Prison medical screening records dated November 2008 and March 2009 are negative for any reported or noted urinary symptoms.  

VA treatment records note urinary tract infection, urethral stricture, microscopic hematuria, and urethritis on the Veteran's standing problem list.  However, there are few records showing any active urinary symptoms.  A June 2013 VA treatment record reveals that the Veteran had requested a urology consultation for chronic urinary symptoms.  He reported he had been experiencing frequent nighttime urination, urinary dribbling, unusual tingling sensation to urinary meatus/urethra, foul smelling odor to urine, bifurcation of urinary stream, and concentrated dark urine.  He patient denied any dysuria or overt hematuria.  He reported he had been experiencing the aforementioned symptoms episodically since separating from the military in 1985, approximately one to two times a year for a duration of two to eight weeks per episode. 

At the May 2013 hearing, the Veteran testified that he had nocturia that required him to urinate four to five times a night, and sometimes even more than that.  He testified that he reported this on prior VA examinations. 

In October 2013 the VA urology consultation was conducted.  The physician noted a history of urethral but that prior testing in 2008 did not show any evidence of urethral stricture.  The Veteran's present symptoms were intermittent split urine stream, and dysuria.  Physical examination was essentially normal and the Veteran denied having hematuria, urinary tract infection, stones, renal problems, or voiding problems including difficulty urinating, incontinence, slow stream, significant nocturia, dysuria, or other urinary symptoms.  Cystoscopy was conducted and was essentially normal, with the exception of a red colored lesion on dome of bladder.  

In November 2013, the most recent VA urology examination provided a diagnosis of recurrent urethritis/urinary tract infections which had been manifest since 1985.  Benign prostatic hyperplasia, with urinary obstruction and prostatic urethral polyps, post excision, were also noted as being diagnosed in 2013.  The Veteran reported intermittent burning with urination, along with nocturia, urgency, and frequency.  The examiner noted that the Veteran had a voiding dysfunction, with symptoms of urinary frequency resulting in daytime voiding interval between one and two hours and nighttime awakening to void three to four times.  There was no evidence of urinary leakage.  Urinary obstruction with hesitancy was noted.  The evidence showed recurrent urethritis and urinary tract infection requiring treatment with antibiotics.  

The Veteran's service-connected urinary tract infection is rated at a noncompensable under Diagnostic Code 6310 for the period of time prior to November 25, 2013.  Diagnostic Code 6310 is used to rate syphilis.  38 C.F.R. § 4.88b, Diagnostic Code 6310 (2013).  Effective November 25, 2013, a 20 percent rating under Diagnostic Code 7518 for stricture of the urethra was assigned.  38 C.F.R. § 4.115b, Diagnostic Code 7518.  The rating of the Veteran's service-connected urinary tract infection under Diagnostic Code 6310 is completely inappropriate; he has never had syphilis and his disability has always been manifest by urinary symptoms.  Accordingly, his disability is properly rated under Diagnostic Code 7518, effective from the date of service connection.  Diagnostic Code 7518 instructs to rate the Veteran's disability as a voiding dysfunction.  

Voiding dysfunction is rated under three subcategories: urinary leakage, urinary frequency, and obstructed voiding.  38 C.F.R. § 4.115a.  

Urinary leakage has ratings ranging from 20 to 60 percent.  A 60 percent rating contemplates continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.  A 40 percent rating contemplates leakage requiring the wearing of absorbent materials which must be changed two to four times per day.  A 20 percent rating contemplates leakage requiring the wearing of absorbent materials which must be changed less than two times per day.  Id.  None of these have been shown in the present case. 

Urinary frequency has ratings ranging from 10 to 40 percent.  A 40 percent rating contemplates daytime voiding interval less than one hour, or awakening to void five or more times per night.  A 20 percent rating contemplates daytime voiding interval between one and two hours, or awakening to void three to four times per night.  A 10 percent rating contemplates daytime voiding interval between two and three hours, or awakening to void two times per night.  The October 2009 and November 2013 VA examinations documented that the Veteran reported awakening to void three to four times per night.  A November 2010 VA outpatient treatment record noted that he reported nocturia about one to two times a night.  At the May 2013 hearing he reported awakening to void five or more times per night.  

Obstructed voiding has ratings ranging from noncompensable to 30 percent.  A 30 percent rating contemplates urinary retention requiring intermittent or continuous catheterization.  A 10 percent rating contemplates marked obstructive symptomatology, hesitancy, slow or weak stream, decreased force of stream, with any one or combination of the following:  (1) post void residuals greater than 150 cc.; (2) uroflowmetry; markedly diminished peak flow rate (less than 10 cc/sec); (3) recurrent urinary tract infections secondary to obstruction; (4) stricture disease requiring periodic dilatation every two to three months.  A noncompensable rating contemplates obstructive symptomatology with or without stricture disease requiring dilatation one to two times per year.  None of these have been shown in the present case. 

Urinary tract infection has ratings of 10 and 30 percent.  A 30 percent rating contemplates recurrent symptomatic infection requiring drainage/frequent hospitalization greater than two times per year, and/or requiring continuous intensive management.  A 10 percent rating contemplates long-term drug therapy, one to two hospitalizations per year and/or requiring intermittent intensive management.  While the Veteran is shown to require treatment of recurrent urinary tract infections with antibiotics, he is not shown to require any of the treatment contemplated by the rating criteria.   

The initial VA urology examination did not specifically address urinary frequency.  The October 2009 examination report noted that the Veteran reported awakening to void three to four times per night.  He again reported this at the November 2013 VA examination.  This meets the criteria for the assignment of a 20 percent disability rating.  To the extent that the Veteran testified at the May 2013 hearing he reported awakening to void five or more times per night, that testimony is inconsistent with his statements to medical personnel both before and after the hearing.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (finding that in weighing the credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record).  Accordingly, the evidence supports the assignment of a 20 percent disability rating for effective from the date of service connection, September 25, 2007, based upon urinary frequency of awakening to void three to four times per night.  38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7518.  

The preponderance of the evidence is against the assignment of a disability rating in excess of 20 percent for the service-connected urinary tract infection for any period of time covered by this appeal.  As discussed above, there is no evidence showing that the Veteran meets any of the criteria for the assignment of a disability rating in excess of 20 percent.  38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7518.  The service-connected urinary tract infection has not been manifested by the need for an appliance or wearing of absorbent pads, daytime voiding at intervals less than one hour or awakening to void five or more times a night, urinary retention requiring catheterization or drainage/frequent hospitalization greater than two times per year, and/or requiring continuous intensive management.

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2013).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2013). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned rating inadequate.  The Veteran's service-connected  urinary tract infection disorder is evaluated as a voiding dysfunction pursuant to 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7518, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Id.  Throughout the appeal period, the Veteran's service-connected urinary tract infection has been manifested by awakening to void three times a night, but has not been manifested by the need for an appliance or wearing of absorbent pads, daytime voiding at intervals less than one hour or awakening to void five or more times a night, urinary retention requiring catheterization or drainage/frequent hospitalization greater than two times per year, and/or requiring continuous intensive management.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by a 20 percent disability rating.  Evaluations in excess of 20 percent are provided for certain manifestations of the Veteran's service-connected urinary tract infection disorder, but the medical evidence demonstrates that those manifestations are not present in this case.  The criteria for a 20 percent rating reasonably describe the Veteran's disability level and symptomatology. Consequently, the Board concludes that a schedular evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7518; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996). 

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected urinary tract infection, the evidence shows no distinct periods of time during the appeal period, when the Veteran's service-connected urinary tract infection varied to such an extent that a rating greater or less than 20 percent would be warranted.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

After review of the evidence of record, there is no evidence of record that would warrant a rating in excess of those assigned at any time during the periods pertinent to this appeal.  In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence does not show findings that meet the criteria for a rating in excess of the 20 percent currently assigned for the Veteran's service-connected urinary tract infection disorder, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial disability rating of 20 percent is granted for urinary tract infection, effective September 25, 2007, subject to the law and regulations governing the payment of monetary awards.  

A disability rating in excess of 20 percent for urinary tract infection is denied.  


REMAND

The October 2013 Board remand ordered an eye examination be conducted by an ophthalmologist to obtain a nexus opinion.  The January 2014 VA eye examination was conducted by an optometrist.  The Veteran has called into question the adequacy of this examination.  The Veteran has a right to substantial compliance with the remand order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Remand is required.  

Accordingly, the case is remanded for the following action:

1.  Forward the case to an ophthalmologist for review and an opinion to determine the nature of all left eye disorders present during the period of the claim and whether any eye disorder currently or previously diagnosed is related to the Veteran's military service.  If the ophthalmologist determines that examination is required to provide the requested opinion, then the appropriate examination must be scheduled.

The claims file and all electronic records must be made available to the physician who must specify in the report that these records were reviewed.  The physician must specify the dates encompassed by the electronic records that were reviewed. 

Based on a review of the evidence of record, including the examination reports of record, and with consideration of the Veteran's statements, the physician must state whether the Veteran's left eye previously diagnosed optic nerve atrophy, defective visual acuity, defective color vision, visual field loss, or any other left eye disability present, is related to his military service, to include the two instances of trauma to the left eye during service. 

A complete rationale for all opinions must be provided. If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The physician must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the physician must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. 
 
2.  The medical report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.
 
3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be readjudicated.  If the issue on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO. Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


